6DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions – Groups
Applicant’s election without traverse of Group IV, claims 18-19 in the reply filed on 4 February 2022 is acknowledged.
Claims 1-4, 7-17 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4 February 2022.

Claim Interpretation
The instant claims recite an IgE mediated related disease. The abbreviation “IgE” is a well-known abbreviation which refers to “immunoglobulin type E.” The instant 

    PNG
    media_image1.png
    89
    669
    media_image1.png
    Greyscale

As such, the examiner understands that the instant specification defines the above-mentioned diseases as IgE mediated diseases.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skokos et al. (The Journal of Immunology, Vol. 166, 2001, pages 868-876).
Skokos et al. (hereafter referred to as Skokos) is drawn to the mitogenic activity of immune cells mediated by exosomes, as of Skokos, page 868, title and abstract. Skokos teaches the following on page 875, right column, relevant text highlighted by the examiner.

    PNG
    media_image2.png
    154
    572
    media_image2.png
    Greyscale

Allergy is understood to be an IgE mediated disorder, and down-regulating allergic responses is understood to treat an IgE mediated disorder. The exosomes of Skokos are sized between 60 nm and 100 nm in diameter, as of Skokos, page 868, title and abstract. Skokos teaches serum free medium, as of Skokos, page 868, abstract; this is understood to be a pharmaceutically acceptable carrier.
KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
As to claim 18, the claim recites that the mast cell exosome is formed by the secretion of cultured mast cells. As best understood by the examiner, Skokos teaches exosomes formed from cultured bone marrow derived mast cells, as of Skokos, page 868, abstract.
As to claim 19, the requirements of this claim differ from those of claim 18 in that claim 19 requires that the exosome comprises FcεRI protein on the outer surface, wherein said protein is in a substantially unbound state. Skokos is silent as to the .


Claim 19 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Skokos et al. (The Journal of Immunology, Vol. 166, 2001, pages 868-876) as evidenced by Fiebiger et al. (US 20130045236 A1).
Skokos suggests down-regulating an allergic response using mast cell exosomes. See the rejection above over Skokos by itself.
For the purposes of this rejection, the examiner understands that Skokos does not teach that the mast cell exosomes comprise FcεRI protein on the outer surface, wherein said protein is in a substantially unbound state.
Fiebiger et al. (hereafter referred to as Fiebiger) is drawn to use of soluble FcεRI for treating IgE mediated disorders. Fiebiger teaches that FcεRI is expressed “exclusively” on the surface of basophils and mast cells, as of Fiebiger, paragraph 0003 
Fiebiger differs from the claimed invention because Fiebiger appears to teach removal of exosomes, as of Fiebiger, paragraph 0143. Therefore, Fiebiger does not appear to use the exosomes in order to treat a disease.
Nevertheless, the teachings of Fiebiger would appear to support the position that the mast cell exosomes of Skokos would have inherently comprised FcεRI even if this property was not recognized by Skokos. The claiming of an unknown property (e.g. the presence of soluble FcεRI) which is inherently present in the prior art (the mast cell exosomes used in the method of Skokos) does not necessarily make the claim patentable. See MPEP 2112(I).


Claim Rejections - 35 USC § 112(a) – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating an allergic disease, does not reasonably provide enablement for treating a different disease within the scope of the required “IgE mediated disease” that is not an allergic disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).

As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,

	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative skill level

The invention relates to a method of treating a disease using exosomes derived from mast cells as the therapeutic agent. The relative skill of those in the art is high, that of an MD or PhD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the examiner cites Skokos et al. (The Journal of Immunology, Vol. 166, 2001, pages 868-876), which was cited in the obviousness rejection above. Skokos is drawn to the mitogenic activity of immune cells mediated by exosomes, as of Skokos, page 868, title and abstract. Skokos teaches the following on page 875, right column, relevant text highlighted by the examiner.

    PNG
    media_image2.png
    154
    572
    media_image2.png
    Greyscale

Allergy is understood to be an IgE mediated disorder, and down-regulating allergic responses is understood to treat an IgE mediated disorder.
Nevertheless, there is no indication in Skokos that mast cell exosomes could have treated the full scope of autoimmune diseases, cardiovascular diseases, and nephrotic diseases, which the instant specification defines as IgE mediated related diseases without undue experimentation.
		

The breadth of the claims
The instant claims are especially broad because the phrase “IgE mediated related diseases” which is recited by the instant claims is broadly defined as being drawn to allergic diseases, autoimmune diseases, cardiovascular diseases, and nephrotic diseases. This is a broad scope of different diseases with different etiologies which would have been expected to have responded differently to different therapies. For example, medications and treatments available in the art for treating allergies differ from those used to treat cardiovascular diseases, as allergy shots are not administered for cardiovascular diseases. As such, as the diseases within the scope of the recited phrase “IgE mediated related diseases” would necessitate different treatment modalities, there would have been no expectation that success at treating one type of disease would have enabled the skilled artisan to have treated a different type of 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
The instant specification provides an example in which mice were inflicted with allergic asthma and mast cell exosomes were administered to said mice. The results are presented in at least figure 3, which is partially reproduced below.

    PNG
    media_image3.png
    128
    451
    media_image3.png
    Greyscale

Bar “A” refers to mice who do not have allergic asthma. Bar “B” refers to mice who have allergic asthma and were not treated with mast cell derived exosomes. Bars “C”, “D”, and “E” refer to mice who have allergic asthma and were treated with mast cell derived exosomes. As such, the above-reproduced data would appear to indicate that treatment with mast cell derived exosomes results in the reduction of serum IgE and histamine, wherein both IgE and histamine are part of the allergic response and are not desired.
Nevertheless, the instant specification provides no direction or guidance for practicing the claimed invention in its “full scope”. No reasonably specific guidance is provided concerning useful therapeutic protocols for treatment of diseases other than allergy that are within the claim scope, such as autoimmune disease, cardiovascular disease, or nephrotic disease.

4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed method could be predictably used to have treated the full scope of diseases recited by the instant claims. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the claimed invention in its “full scope” a person of ordinary skill in the art would have to engage in undue experimentation, with no reasonable expectation of success.

5. Enabled Subject Matter:
Claims 18-19 could be amended to overcome the applied rejection for lack of enablement by amending the claims to recite “wherein the IgE-mediated related disease is an allergic disease.” This is because, in view of both the prior art and the instant specification, the disclosure would have enabled the skilled artisan to have treated an allergic disease by administering the recited mast cell exosomes. The examiner clarifies that, while this proposed amendment would overcome the applied rejection under 35 U.S.C. 112(a) for lack of enablement, this proposed amendment would not overcome the above rejection on the grounds of obviousness.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612